     Debtors may request to receive Court notices and orders by email instead of U.S. mail. Sign Up at www.canb.uscourts.gov
Information to identify the case:
Debtor
                ACEH Capital, LLC                                                              EIN:   94−3328929
                Name

United States Bankruptcy Court       California Northern Bankruptcy Court                       Date case filed for chapter:          7      4/21/21

Case number:        21−30299
Official Form 309C (For Corporations or Partnerships)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                                             12/20

For the debtor listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot
sue, assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment
from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages
and attorney's fees.
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.
1. Debtor's full name                        ACEH Capital, LLC

2. All other names used in the aka ACE Capital, LLC
   last 8 years
3. Address                                   PO Box 610108
                                             Redwood City, CA 94061−0108

4. Debtor's attorney                         Eric A. Nyberg                                                       Contact phone (510)763−1000
                                             Kornfield Nyberg Bendes Kuhner & Little
    Name and address                         1970 Broadway #600
                                             Oakland, CA 94612

5. Bankruptcy trustee                        E. Lynn Schoenmann                                                   Contact phone (415) 569−4390
                                             35 Miller Ave. #298                                                  Email: _____________
    Name and address                         Mill Valley, CA 94941−1903

6. Bankruptcy clerk's office                 Mailing Address:                                                     Hours open: Monday − Friday 9:00
    Documents in this case may be            U.S. Bankruptcy Court                                                am to 4:30 pm
    filed at this address. You may           450 Golden Gate Avenue, 18th Fl.
    inspect all records filed in this case   Mail Box 36099                                                       Contact phone (888) 821−7606
    online at
    https://pacer.uscourts.gov.              San Francisco, CA 94102
                                                                                                                  Date: 4/21/21

7. Meeting of creditors                      May 18, 2021 at 11:00 AM                                           Via Tele/Videoconference
    The debtor's representative must
    attend the meeting to be            The meeting may be continued or adjourned to a later date. If           Trustee: E. Lynn Schoenmann
    questioned under oath. Creditors    so, the date will be on the court docket.                               Call in number/URL:
    may attend, but are not required to                                                                         1−877−953−8049
    do so.                                                                                                      Passcode: 7135752
    Important Notice to Individual Debtors: The United States Trustee requires all debtors who are individuals to provide government−issued
    photo identification and proof of social security number to the trustee at the meeting of creditors. If a debtor fails to appear, your case may be
    dismissed without further notice.

8. Proof of claim                            No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now.
    Please do not file a proof of            If it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
    claim unless you receive a notice        that you may file a proof of claim and stating the deadline.
    to do so.

9. Creditors with a foreign                  If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
   address                                   extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                             any questions about your rights in this case.
Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                      page 1



         Case: 21-30299                 Doc# 4           Filed: 04/21/21              Entered: 04/21/21 17:05:49                          Page 1 of 1
